

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.5c


AMENDMENTS TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN
GEORGE W. HALIGOWSKI, IMPERIAL CAPITAL BANCORP, INC.
AND IMPERIAL CAPITAL BANK
TO COMPLY WITH INTERNAL REVENUE CODE SECTION 409A


WHEREAS, on February 24, 2006, George W. Haligowski entered into an amended and
restated employment agreement with Imperial Capital Bancorp, Inc. (formerly
known as ITLA Capital Corporation) and Imperial Capital Bank (the “Agreement”);
and
 
WHEREAS, the Agreement includes provisions that provide for deferred
compensation and therefore must be amended to comply with Section 409A of the
Internal Revenue Code and the regulations and guidance of general applicability
issued thereunder; and
 
WHEREAS, the Agreement may be amended by a writing signed by the parties to the
Agreement.
 
NOW, THEREFORE, the foregoing considered, it is agreed as follows:
 
That effective as of January 1, 2005, the Agreement is amended to include the
Appendix A, which is attached hereto and included herein by this reference.
 
IN WITNESS WHEREOF, this Amendment has been executed, this 31st day of December,
2008, effective as of January 1, 2005.
 
 
IMPERIAL CAPITAL BANCORP, INC.
 
By:            /s/ Jeffrey L. Lipscomb
 
IMPERIAL CAPITAL BANK
 
By:            /s/ Jeffrey L. Lipscomb
 
GEORGE W. HALIGOWSKI
                                                                                                
                                                                                               
By:           /s/ George W.
Haligowski                                                                

 
-1-

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Provisions Relating to Code Section 409A
 
1. Timing of Annual Incentive Plan and Bonus Payments.
 
Annual Incentive Compensation Plan and bonus payments provided for under
Paragraph 4(c) of the Agreement shall be paid no later than 2½ months after the
end of the year in which the Executive obtains a legally binding right to such
payments.
 
2. Pre-Change in Control Involuntary Termination Payments under Paragraph
7(a)(ii)
 
The lump sum election under Paragraph 7(a)(ii) of the Agreement is eliminated.
Accordingly, Paragraph 7(a)(ii) shall read as follows:
 
(ii) pay to the Executive a single lump sum payment equal to the sum of the
monthly payments the Executive would receive if he were paid monthly amounts
over the remaining term of this Agreement equal to (A) one-twelfth of his Base
Salary at the highest annual rate in effect during the three years prior to the
Date of Termination and (B) one-twelfth of the average annual amount of cash
bonus and cash incentive compensation of the Executive, based on the average of
the amounts of such compensation earned by the Executive for the two full fiscal
years preceding the Date of Termination; and
 
3. Change in Control Involuntary Termination Payments under Paragraph 7(b)
 
The election under Paragraph 7(b) of the Agreement (whereunder the Executive may
receive certain alternative benefits in exchange for a reduction in his lump sum
benefit) shall be limited or eliminated to the extent necessary to comply with
Section 409A.

 
-2-

--------------------------------------------------------------------------------

 
